UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33749 RETAIL OPPORTUNITY INVESTMENTS CORP. RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP (Exact name of registrant as specified in its charter) Maryland (Retail Opportunity Investments Corp.) Delaware (Retail Opportunity Investments Partnership, LP) (State or other jurisdiction of incorporation or organization) 26-0500600 (Retail Opportunity Investments Corp.) 27-1532741 (Retail Opportunity Investments Partnership, LP) (I.R.S. Employer Identification No.) 8905 Towne Centre Drive, Suite 108 San Diego, California (Address of principal executive offices) (Zip code) (858) 677-0900 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Retail Opportunity Investments Corp. Yes [X]No [ ] Retail Opportunity Investments Partnership, LP Yes [X]No [ ] (Retail Opportunity Investments Partnership, LP became subject to filing requirements under Section 13 of theSecurities Exchange Act of 1934, as amended, upon effectiveness of its Registration Statement on Form S-3 on June 3, 2013 and has filed all required reports subsequent to that date.) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Retail Opportunity Investments Corp. Yes [X]No [ ] Retail Opportunity Investments Partnership, LP Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Retail Opportunity Investments Corp. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Retail Opportunity Investments Partnership, LP Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Retail Opportunity Investments Corp. Yes [ ]No [X] Retail Opportunity Investments Partnership, LP Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date: 71,849,085shares of common stock, par value $0.0001 per share, outstanding as of August 1, 2013. EXPLANATORY PARAGRAPH This report combines the quarterly reports on Form 10-Q for the quarter ended June 30, 2013 of Retail Opportunity Investments Corp. (“ROIC”), a Maryland corporation, and Retail Opportunity Investments Partnership, LP (the “Operating Partnership”), a Delaware limited partnership of which Retail Opportunity Investments Corp. is the parent company and general partner.Unless otherwise indicated or unless the context requires otherwise, all references in this report to “the Company,” “we,” “us,” “our,” or “our company” refer to ROIC together with its consolidated subsidiaries, including Retail Opportunity Investments Partnership, LP.Unless otherwise indicated or unless the context requires otherwise, all references in this report to “our operating partnership” or “the operating partnership” refer to Retail Opportunity Investments Partnership, LP together with its consolidated subsidiaries. ROIC operates as a real estate investment trust (“REIT”) and is currently the sole limited partner of the Operating Partnership.Retail Opportunity Investments GP, LLC, ROIC’s wholly-owned subsidiary, is the sole general partner of the Operating Partnership, and as the parent company, ROIC has the full and complete authority over the operating partnership’s day-to-day management and control. The Company believes that combining the quarterly reports on Form 10-Q of ROIC and the Operating Partnership into a single report will result in the following benefits: · facilitate a better understanding by the investors of ROIC and the Operating Partnership by enabling them to view the business as a whole in the same manner as management views and operates the business · remove duplicative disclosures and provide a more straightforward presentation in light of the fact that a substantial portion of the disclosure applies to both ROIC and the Operating Partnership; and · create time and cost efficiencies through the preparation of one combined report instead of two separate reports. Management operates ROIC and the Operating Partnership as one enterprise. The management of ROIC consists of the same members as the management of the Operating Partnership. Currently there are no financial reporting differences between ROIC and the Operating Partnership.The Company believes it is important to understand the differences between ROIC and the Operating Partnership in the context of how these entities operate as an interrelated consolidated company.ROIC is a REIT, whose only material asset is its ownership of partnership interests of the Operating Partnership and membership interests in Retail Opportunity Investments GP, LLC, which is the sole general partner of the Operating Partnership.As a result, ROIC does not conduct business itself, other than acting as the parent company of the Operating Partnership and issuing equity from time to time. The Operating Partnership holds substantially all the assets of the Company and directly or indirectly holds the ownership interests in the Company’s real estate ventures. The Operating Partnership conducts the operations of the Company’s business and is structured as a partnership with no publicly traded equity.Except for net proceeds from warrant exercises and equity issuances by ROIC, which are contributed to the Operating Partnership, the Operating Partnership generates the capital required by the Company’s business through the Operating Partnership’s operations, by the Operating Partnership’s incurrence of indebtedness (directly and through subsidiaries).In the future the Operating Partnership may generate capital through the issuance of partnership units of the Operating Partnership or equity interests in subsidiaries of the Operating Partnership. This report presents the Consolidated Financial Statements for ROIC and the Operating Partnership separately, as required, but presently, the information included in the consolidated financial statements and notes to the consolidated financial statements are the same. This report also includes separate Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources, Item 4. Controls and Procedures sections and separate Exhibit 31 and 32 certifications for each of ROIC and the Operating Partnership in order to establish that the Chief Executive Officer and the Chief Financial Officer of ROIC have made the requisite certifications and that ROIC and the Operating Partnership are compliant with Rule 13a-15 or Rule 15d-15 of the Securities Exchange Act of 1934 and 18 U.S.C. §1350. TABLE OF CONTENTS Page Part I. Financial Information 1 Item 1. Financial Statements 1 Consolidated Financial Statements of Retail Opportunity Investments Corp.: Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 1 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three and six months ended June 30, 2013 and June 30, 2012 2 Consolidated Statement of Equity (Unaudited) for the six months ended June 30, 2013 3 Consolidated Statements of Cash Flow (Unaudited) for the six months ended June 30, 2013 and June 30, 2012 4 Consolidated Financial Statements of Retail Opportunity Investments Partnership, LP: Consolidated Balance Sheets (Unaudited) as of June 30, 2013 and December 31, 2012 5 Consolidated Statements of Operations and Comprehensive Income (Unaudited) for the three and six months ended June 30, 2013 and June 30, 2012 6 Consolidated Statement of Capital (Unaudited) for the six months ended June 30, 2013 7 Consolidated Statements of Cash Flow (Unaudited) for the six months ended June 30, 2013 and June 30, 2012 8 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 Part II. Other Information 38 Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 40 PART I. FINANCIAL INFORMATION Item 1.Financial Statements RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Balance Sheets June 30, 2013 (unaudited) December31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less:accumulated depreciation Mortgage note receivable Investment in and advances to unconsolidated joint venture Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables Deposits Acquired lease intangible asset, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND EQUITY Liabilities: Term loan $ $ Credit facility Mortgage notes payable Acquired lease intangibles liability, net of accumulated amortization Accounts payable and accrued expenses Tenants' security deposits Other liabilities Total liabilities Commitments and contingencies — — Equity: Preferred stock, $.0001 par value 50,000,000 shares authorized; none issued and outstanding — — Common stock, $.0001 par value 500,000,000 shares authorized; and 71,843,084 and52,596,754 shares issued and outstanding at June 30, 2013 and December 31, 2012 Additional paid-in-capital Cumulative distributions in excess of net income ) ) Accumulated other comprehensive loss ) ) Total Retail Opportunity Investments Corp. stockholders' equity Non-controlling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. -1- RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Operations and Comprehensive Income (unaudited) For the Three Months Ended For the Six Months Ended June30, June30, June30, June30, Revenues Base rents $ Recoveries from tenants Mortgage interest Total revenues Operating expenses Property operating Property taxes Depreciation and amortization General and administrative expenses Acquisition transaction costs Total operating expenses Operating income Non-operating income (expenses) Interest expense and other finance expenses ) Gain on bargain purchase — — Equity in earnings from unconsolidated joint ventures Interest income Income from continuing operations Loss from discontinued operations ) — ) — Net Income Attributable to Retail Opportunity Investments Corp. $ Net income per share - basic: Income from continuing operations $ Loss from discontinued operations ) — ) — Net income per share (1) $ Net income per share - diluted: Income from continuing operations $ Loss from discontinued operations ) — ) — Net income per share $ Dividends per common share $ Comprehensive income (loss): Net income attributable to Retail Opportunity Investments Corp. $ Other comprehensive income (loss) Unrealized gain (loss) on swap derivative Unrealized swap derivative gain (loss) arising during the period ) ) Reclassification adjustment for amortization of interest expense included in net income Unrealized gain (loss) on swap derivative, net ) ) Total other comprehensive income (loss) $ $ ) $ $ (1)Income per share may not add due to rounding. See accompanying notes to consolidated financial statements. -2- RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statement of Equity (unaudited) Common Stock Shares Amount Additional paid-in capital Cumulative distributions in excessof net income Accumulated other comprehensive loss Non-controlling interests Equity Balance at December31, 2012 $ $ $ ) $ ) $ $ Shares issued under the 2009 Plan 21 ) — Repurchase of common stock ) (2 ) ) — — — ) Retirement of options — — ) — — — ) Stock based compensation expense — Proceeds from the exercise of warrants — — — Exercise of Sponsor warrants 68 ) — Buyback of warrants — — ) — — — ) Registration expenditures — — ) — — — ) Dividends ($.30 per share) — — — ) — — ) Dividends payable on performance-based shares — — — ) — — ) Net income attributable to Retail Opportunity Investments Corp. — Other comprehensive gain — Balance at June 30, 2013 $ $ $ ) $ ) $ $ See accompanying notes to consolidated financial statements. -3- RETAIL OPPORTUNITY INVESTMENTS CORP. Consolidated Statements of Cash Flow (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income attributable to Retail Opportunity Investments Corp. $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and mortgage premiums, net Gain on bargain purchase — ) Straight-line rent adjustment ) ) Amortization of above and below market rent ) ) Amortizationrelating to stock based compensation Provisions for tenant credit losses Equity in earnings from unconsolidated joint ventures ) ) Loss on sale of discontinued operations — Distribution of cumulative earnings from unconsolidated joint ventures — Other — Change in operating assets and liabilities Restricted cash ) ) Tenant and other receivables ) ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Other assets and liabilities, net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Investments in real estate ) ) Proceeds from sale of real estate — Investments in mortgage notes receivables ) — Investments in unconsolidated joint ventures — ) Return of capital from unconsolidated joint ventures — Improvements to properties ) ) Deposits on real estate acquisitions ) ) Construction escrows and other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal repayment on mortgages ) ) Proceeds from draws on term loan/credit facility Payments on credit facility ) — Payment of contingent consideration ) — Proceeds from exercise of warrants — Payments to acquire warrants ) — Proceeds from the sale of stock — Deferred financing and other costs ) ) Registration expenditures ) ) Dividends paid to common shareholders ) ) Repurchase of common stock ) — Retirement of options ) — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Other non-cash investing and financing activities: Assumed mortgage at fair value $ $ Intangible lease liabilities $ $ Accrued real estate improvement costs $ $ See accompanying notes to consolidated financial statements. -4- RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP Consolidated Balance Sheets (unaudited) June 30, December31, ASSETS Real Estate Investments: Land $ $ Building and improvements Less:accumulated depreciation Mortgage note receivable Investment in and advances to unconsolidated joint venture Real Estate Investments, net Cash and cash equivalents Restricted cash Tenant and other receivables Deposits Acquired lease intangible asset, net of accumulated amortization Prepaid expenses Deferred charges, net of accumulated amortization Other Total assets $ $ LIABILITIES AND CAPITAL Liabilities: Term loan $ $ Credit facility Mortgage notes payable Acquired lease intangibles liability, net of accumulated amortization Accounts payable and accrued expenses Tenants' security deposits Other liabilities Total liabilities Commitments and contingencies — — Capital: General partner’s capital Accumulated other comprehensive loss ) ) Total partners’ capital Non-controlling interests Total capital Total liabilities and capital $ $ See accompanying notes to consolidated financial statements. -5- RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP Consolidated Statements of Operations and Comprehensive Income (unaudited) For the Three Months Ended For the Six Months Ended June30, June30, June30, June30, Revenues Base rents $ Recoveries from tenants Mortgage interest Total revenues Operating expenses Property operating Property taxes Depreciation and amortization General and administrative expenses Acquisition transaction costs Total operating expenses Operating income Non-operating income (expenses) Interest expense and other finance expenses ) Gain on bargain purchase — — Equity in earnings from unconsolidated joint ventures Interest income Income from continuing operations Loss from discontinued operations ) — ) — Net Income Attributable to Retail Opportunity Investments Partnership, LP $ Comprehensive income (loss): Net income attributable to Retail Opportunity Investments Partnership, LP. $ Other comprehensive income (loss) Unrealized gain (loss) on swap derivative Unrealized swap derivative gain (loss) arising during the period ) ) Reclassification adjustment for amortization of interest expense included in net income Unrealized gain (loss) on swap derivative, net ) ) Total other comprehensive income (loss) $ $ ) $ $ See accompanying notes to consolidated financial statements. -6- RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP Consolidated Statement of Capital (unaudited) General Partner’s Capital Accumulated other comprehensive loss Non-controlling interests Capital Balance at December31, 2012 $ $ ) $ $ Distributions to ROIC ) — — ) Contributions from ROIC — — Stock based compensation expense — — Net income attributable to Retail Opportunity Investments Partnership, LP — — Other comprehensive gain — — Balance at June 30, 2013 $ $ ) $ $ See accompanying notes to consolidated financial statements. -7- RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP Consolidated Statements of Cash Flow (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income attributable to Retail Opportunity Investments Partnership, LP $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs and mortgage premiums, net Gain on bargain purchase — ) Straight-line rent adjustment ) ) Amortization of above and below market rent ) ) Amortizationrelating to stock based compensation Provisions for tenant credit losses Equity in earnings from unconsolidated joint ventures ) ) Loss on sale of discontinued operations — Distribution of cumulative earnings from unconsolidated joint ventures — Other — Change in operating assets and liabilities Restricted cash ) ) Tenant and other receivables ) ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Other assets and liabilities, net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Investments in real estate ) ) Proceeds from sale of real estate — Investments in mortgage notes receivables ) — Investments in unconsolidated joint ventures — ) Return of capital from unconsolidated joint ventures — Improvements to properties ) ) Deposits on real estate acquisitions ) ) Construction escrows and other ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Principal repayment on mortgages ) ) Proceeds from draws on term loan/credit facility Payments on credit facility ) — Payment of contingent consideration ) — Deferred financing and other costs ) ) Distributions to ROIC ) ) Contributions from ROIC Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Other non-cash investing and financing activities: Assumed mortgage at fair value $ $ Intangible lease liabilities $ $ Accrued real estate improvement costs $ $ See accompanying notes to consolidated financial statements. -8- Notes to Consolidated Financial Statements 1. Organization, Basis of Presentation and Summary of Significant Accounting Policies Business Retail Opportunity Investments Corp., a Maryland corporation ("ROIC"), is a fully integrated and self-managed real estate investment trust ("REIT").ROIC specializes in the acquisition, ownership and management of necessity-based community and neighborhood shopping centers in the western regions of the United States anchored by national and regional supermarkets and drugstores.ROIC refers to the properties it targets for investments as its target assets. ROIC is organized in a traditional umbrella partnership real estate investment trust ("UpREIT") format pursuant to which Retail Opportunity Investments GP, LLC, its wholly-owned subsidiary, serves as the general partner of, and ROIC conducts substantially all of its business through, its wholly-owned operating partnership subsidiary, Retail Opportunity Investments Partnership, LP, a Delaware limited partnership (the "Operating Partnership") and its subsidiaries.Unless otherwise indicated or unless the context requires otherwise, all references to the “Company”, “we,” “us,” “our,” or “our company” refer to ROIC together with its consolidated subsidiaries, including Retail Opportunity Investments Partnership, LP. With the approval of its stockholders, ROIC reincorporated as a Maryland corporation on June2, 2011.ROIC began operations as a Delaware corporation, known as NRDC Acquisition Corp., which was incorporated on July10, 2007, for the purpose of acquiring assets or operating business through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination with one or more assets or control of one or more operating businesses.On October20, 2009, ROIC’s stockholders and warrantholders approved each of the proposals presented at the special meetings of stockholders and warrantholders, respectively, in connection with the transactions contemplated by the Framework Agreement (the "Framework Agreement") ROIC entered into on August7, 2009 with NRDC Capital Management, LLC, which, among other things, set forth the steps to be taken by ROIC to continue its business as a corporation that has elected to qualify as a REIT for U.S. federal income tax purposes, commencing with its taxable year ended December31, 2010. ROIC’s only material asset is its ownership of partnership interests of the Operating Partnership and membership interests in Retail Opportunity Investments GP, LLC, which is the sole general partner of the Operating Partnership. As a result, ROIC does not conduct business itself, other than acting as the parent company and issuing equity from time to time.The Operating Partnership holds substantially all the assets of the Company and directly or indirectly holds the ownership interests in the Company’s real estate ventures. The Operating Partnership conducts the operations of the Company’s business and is structured as a partnership with no publicly traded equity. Except for net proceeds from warrant exercises and equity issuances by ROIC, which are contributed to the Operating Partnership, the Operating Partnership generates the capital required by the Company’s business through the Operating Partnership’s operations, by the Operating Partnership’s incurrence of indebtedness (directly and through subsidiaries.In the future the Operating Partnership may generate capital through the issuance of partnership units of the Operating Partnership or equity interests in subsidiaries of the Operating Partnership. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update to improve the reporting of reclassifications out of accumulated other comprehensive income (“AOCI”), requiring companies to present information about reclassifications out of AOCI in one place and by component.This guidance is effective for interim and annual periods beginning on or after December 15, 2012. Adoption of this guidance did not have a material impact on the Company’s consolidated financial statements. -9- Principles of Consolidation The accompanying consolidated financial statements are prepared on the accrual basis in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the disclosures required by GAAP for complete financial statement disclosures. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Results of operations for the three and six month periods ended June 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2012. The consolidated financial statements include the accounts of the Company and those of its subsidiaries, which are wholly-owned or controlled by the Company.Entities which the Company does not control through its voting interest and entities which are variable interest entities ("VIEs"), but where it is not the primary beneficiary, are accounted for under the equity method.All significant intercompany balances and transactions have been eliminated. The Company follows the FASB guidance for determining whether an entity is a VIE and requires the performance of a qualitative rather than a quantitative analysis to determine the primary beneficiary of a VIE.Under this guidance, an entity would be required to consolidate a VIE if it has (i) the power to direct the activities that most significantly impact the entity's economic performance and (ii) the obligation to absorb losses of the VIE or the right to receive benefits from the VIE that could be significant to the VIE. A non-controlling interest in a consolidated subsidiary is defined as the portion of the equity (net assets) in a subsidiary not attributable, directly or indirectly, to a parent.Non-controlling interests are required to be presented as a separate component of equity in the consolidated balance sheet and modifies the presentation of net income by requiring earnings and other comprehensive income to be attributed to controlling and non-controlling interests. The Company assesses the accounting treatment for each joint venture.This assessment includes a review of each joint venture or limited liability company agreement to determine which party has what rights and whether those rights are protective or participating.For all VIEs, the Company reviews such agreements in order to determine which party has the power to direct the activities that most significantly impact the entity's economic performance.In situations where the Company or its partner approves, among other things, the annual budget, receives a detailed monthly reporting package from the Company, meets on a quarterly basis to review the results of the joint venture, reviews and approves the joint venture's tax return before filing, and approves all leases that cover more than a nominal amount of space relative to the total rentable space at each property, the Company does not consolidate the joint venture as it considers these to be substantive participation rights that result in shared power of the activities that most significantly impact the performance of the joint venture.The Company's joint venture agreements also contain certain protective rights such as the requirement of partner approval to sell, finance or refinance the property and the payment of capital expenditures and operating expenditures outside of the approved budget or operating plan. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the disclosure of contingent assets and liabilities, the reported amounts of assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the periods covered by the financial statements.The most significant assumptions and estimates relate to the purchase price allocations, depreciable lives, revenue recognition and the collectability of tenant receivables, other receivables, notes receivables, the valuation of performance based restricted stock, stock options, and derivatives.Actual results could differ from these estimates. -10- Federal Income Taxes Commencing with ROIC’s taxable year ended December31, 2010, ROIC has elected to qualify as a REIT under Sections856-860 of the Internal Revenue Code (the "Code").Under those sections, a REIT that, among other things, distributes at least 90% of REIT taxable income and meets certain other qualifications prescribed by the Code will not be taxed on that portion of its taxable income that is distributed. Although it may qualify as a REIT for U.S. federal income tax purposes, ROIC is subject to state income or franchise taxes in certain states in which some of its properties are located.In addition, taxable income from non-REIT activities managed through the Company's taxable REIT subsidiary ("TRS") is fully subject to U.S. federal, state and local income taxes.As of June 30, 2013 and for all prior periods since inception, Retail Opportunity Investments Partnership, LP has been an entity disregarded from its sole owner, ROIC, for U.S. federal income tax purposes and as such is not subject to federal income taxes. The Company follows the FASB guidance that defines a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The FASB also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition.The Company records interest and penalties relating to unrecognized tax benefits, if any, as interest expense.As of June 30, 2013, the tax years 2009 through and including 2012 remain open to examination by the Internal Revenue Service ("IRS") and state taxing authorities.During the year ended December31, 2011, the IRS conducted an examination of the Company's 2009 federal tax return.During the six months ended June 30, 2012 the Company reached a settlement with the IRS in which the Company paid to the IRS approximately $122,000. Real Estate Investments All costs related to the improvement or replacement of real estate properties are capitalized.Additions, renovations and improvements that enhance and/or extend the useful life of a property are also capitalized.Expenditures for ordinary maintenance, repairs and improvements that do not materially prolong the normal useful life of an asset are charged to operations as incurred.The Company expenses transaction costs associated with business combinations in the period incurred.During the six months ended June 30, 2013 and 2012, capitalized costs related to the improvements or replacement of real estate properties were approximately $8.5 million and $3.4 million, respectively. Upon the acquisition of real estate properties, the fair value of the real estate purchased is allocated to the acquired tangible assets (consisting of land, buildings and improvements), and acquired intangible assets and liabilities (consisting of above-market and below-market leases and acquired in-place leases).Acquired lease intangible assets include above-market leases and acquired in-place leases in the accompanying consolidated balance sheet.The fair value of the tangible assets of an acquired property is determined by valuing the property as if it were vacant, which value is then allocated to land, buildings and improvements based on management's determination of the relative fair values of these assets.In valuing an acquired property's intangibles, factors considered by management include an estimate of carrying costs during the expected lease-up periods, and estimates of lost rental revenue during the expected lease-up periods based on its evaluation of current market demand.Management also estimates costs to execute similar leases, including leasing commissions, tenant improvements, legal and other related costs.Leasing commissions, legal and other related costs ("lease origination costs") are classified as deferred charges in the accompanying consolidated balance sheet. The value of in-place leases is measured by the excess of (i)the purchase price paid for a property after adjusting existing in-place leases to market rental rates, over (ii)the estimated fair value of the property as if vacant.Above-market and below-market lease values are recorded based on the present value (using a discount rate which reflects the risks associated with the leases acquired) of the difference between the contractual amounts to be received and management's estimate of market lease rates, measured over the terms of the respective leases that management deemed appropriate at the time of acquisition.Such valuations include a consideration of the non-cancellable terms of the respective leases as well as any applicable renewal periods.The fair values associated with below-market rental renewal options are determined based on the Company's experience and the relevant facts and circumstances that existed at the time of the acquisitions.The value of the above-market and below-market leases associated with the original lease term is amortized to rental income, over the terms of the respective leases.The value of in-place leases are amortized to expense, and the above-market and below-market lease values are amortized to rental income, over the remaining non-cancellable terms of the respective leases.If the value of below-market leases includes renewal option periods, the Company includes such renewal periods in the amortization period utilized.If a lease were to be terminated prior to its stated expiration, all unamortized amounts relating to that lease would be recognized in operations at that time.The Company may record a bargain purchase gain if it determines that the purchase price for the acquired assets was less than the fair value.The Company will record a liability in situations where any part of the cash consideration is deferred.The amounts payable in the future are discounted to their present value.The liability is subsequently re-measured to fair value with changes in fair value recognized in the consolidated statements of operations.If, up to one year from the acquisition date, information regarding fair value of assets acquired and liabilities assumed is received and estimates are refined, appropriate property adjustments are made to the purchase price allocation on a retrospective basis. -11- In conjunction with the Company's pursuit and acquisition of real estate investments, the Company expensed acquisition transaction costs during the three months ended June 30, 2013 and 2012 of approximately $520,000 and $630,000, respectively, and approximately $928,000 and $753,000 during the six months ended June 30, 2013 and 2012, respectively. Regarding the Company's 2013 property acquisitions (see Note2), the fair value of in-place leases and other intangibles have been allocated to intangible asset and liability accounts.Such allocations are preliminary and may be adjusted as final information becomes available. Asset Impairment The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of the asset to aggregate future net cash flows (undiscounted and without interest) expected to be generated by the asset.If such assets are considered impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceed the fair value.Management does not believe that the value of any of the Company's real estate investments was impaired at June 30, 2013. In June 2013, the Company sold the Nimbus Winery Shopping Center, a non-grocery anchored, non-core shopping center located in Rancho Cordova, California. The sales price of this property of approximately $6.3 million, less costs to sell, resulted in proceeds to the Company of approximately $5.6 million.Accordingly, the Company recorded a loss on sale of property of approximately $714,000 for the three and six months ended June 30, 2013, which has been included in discontinued operations. The Company reviews its investment in its unconsolidated joint venture for impairment periodically and the Company would record an impairment charge when events or circumstances change indicating that a decline in the fair values below the carrying values has occurred and such decline is other-than temporary.The ultimate realization of the Company's investment in its unconsolidated joint venture is dependent on a number of factors, including the performance of each investment and market conditions.Management does not believe that the carrying value of the Company's unconsolidated joint venture was impaired at June 30, 2013. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents.Cash and cash equivalents are maintained at financial institutions and, at times, balances may exceed the federally insured limit by the Federal Deposit Insurance Corporation.The Company has not experienced any losses related to these balances. Restricted Cash The terms of several of the Company's mortgage loans payable require the Company to deposit certain replacement and other reserves with its lenders.Such "restricted cash" is generally available only for property-level requirements for which the reserves have been established and is not available to fund other property-level or Company-level obligations. -12- Revenue Recognition Management has determined that all of the Company's leases with its various tenants are operating leases.Rental income is generally recognized based on the terms of leases entered into with tenants.In those instances in which the Company funds tenant improvements and the improvements are deemed to be owned by the Company, revenue recognition will commence when the improvements are substantially completed and possession or control of the space is turned over to the tenant.When the Company determines that the tenant allowances are lease incentives, the Company commences revenue recognition and lease incentive amortization when possession or control of the space is turned over to the tenant for tenant work to begin.Minimum rental income from leases with scheduled rent increases is recognized on a straight-line basis over the lease term.Percentage rent is recognized when a specific tenant's sales breakpoint is achieved.Property operating expense recoveries from tenants of common area maintenance, real estate taxes and other recoverable costs are recognized in the period the related expenses are incurred.Lease incentives are amortized as a reduction of rental revenue over the respective tenant lease terms. Termination fees (included in rental revenue) are fees that the Company has agreed to accept in consideration for permitting certain tenants to terminate their lease prior to the contractual expiration date.The Company recognizes termination fees in accordance with Securities and Exchange Commission Staff Accounting Bulletin 104, "Revenue Recognition," when the following conditions are met:(a)the termination agreement is executed; (b)the termination fee is determinable; (c)all landlord services pursuant to the terminated lease have been rendered; and (d)collectivity of the termination fee is assured.Interest income is recognized as it is earned.Gains or losses on disposition of properties are recorded when the criteria for recognizing such gains or losses under generally accepted accounting principles have been met. The Company must make estimates as to the collectability of its accounts receivable related to base rent, straight-line rent, expense reimbursements and other revenues.Management analyzes accounts receivable and the allowance for bad debts by considering tenant creditworthiness, current economic trends, and changes in tenants' payment patterns when evaluating the adequacy of the allowance for doubtful accounts receivable.The Company also provides an allowance for future credit losses of the deferred straight-line rents receivable.The provision for doubtful accounts at June 30, 2013 and December 31, 2012 was approximately $2.7 million and $3.2 million, respectively. Depreciation and Amortization The Company uses the straight-line method for depreciation and amortization.Buildings are depreciated over the estimated useful lives which the Company estimates to be 39-40years.Property improvements are depreciated over the estimated useful lives that range from 10 to 20years.Furniture and fixtures are depreciated over the estimated useful lives that range from 3 to 10years.Tenant improvements are amortized over the shorter of the life of the related leases or their useful life. Deferred Charges Deferred charges consist principally of leasing commissions and acquired lease origination costs (which are amortized ratably over the life of the tenant leases) and financing fees (which are amortized over the term of the related debt obligation).Deferred charges in the accompanying consolidated balance sheets are shown at cost, net of accumulated amortization of approximately $11.8 million and $9.1million, as of June 30, 2013 and December 31, 2012, respectively. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents and tenant receivables.The Company places its cash and cash equivalents in excess of insured amounts with high quality financial institutions.The Company performs ongoing credit evaluations of its tenants and requires tenants to provide security deposits. -13- Earnings Per Share Basic earnings per share ("EPS") excludes the impact of dilutive shares and is computed by dividing net income by the weighted average number of shares of common stock outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue shares of common stock were exercised or converted into shares of common stock and then shared in the earnings of the Company. During the six months ended June 30, 2012 the effect of the 41,400,000 warrants to purchase ROIC’s common stock(the "Public Warrants") issued in connection with ROIC’s initial public offering (the "IPO") and the 8,000,000 warrants (the "Private Placement Warrants") purchased by NRDC Capital Management, LLC (the "Sponsor") simultaneously with the consummation of the IPO, were not included in the calculation of diluted EPS as the weighted average share price was less than the exercise price during this period.During the three and six months ended June 30, 2013 and the three months ended June 30, 2012, the effect of the outstanding Public Warrants and Private Placement Warrants, for the time these were outstanding during these periods, were included in the calculation of diluted EPS as the weighted average share price was greater than the exercise price during this period.See Note 5 to the accompanying consolidated financial statements. For the three and six months ended June 30, 2013 and 2012, basic EPS was determined by dividing net income allocable to common stockholders for the applicable period by the weighted average number of shares of common stock outstanding during such period. Net income during the applicable period is also allocated to the time-based unvested restricted stock as these grants are entitled to receive dividends and are therefore considered a participating security. Time-based unvested restricted stock is not allocated net losses and/or any excess of dividends declared over net income; such amounts are allocated entirely to the common stockholders other than the holders of time-based unvested restricted stock.The performance based restricted stock awards outstanding under the 2009 Plan described in Note 6 are excluded from the basic EPS calculation, as these units are not participating securities until they vest. As of June 30, 2013, the Operating Partnership is wholly-owned by ROIC, therefore the presentation of earnings per unit is currently not applicable. The following table sets forth the reconciliation between basic and diluted EPS: For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Numerator: Net income attributable to ROIC $ Less, earnings allocated to unvested shares ) Net income available for common shareholders, basic and diluted $ Denominator: Denominator for basic EPS – weighted average common shares Warrants — Restricted stock awards – performance-based Stock Options Denominator for diluted EPS – weighted average common equivalent shares Stock-Based Compensation The Company has a stock-based employee compensation plan, which is more fully described in Note6. The Company accounts for its stock-based compensation plans based on the FASB guidance which requires that compensation expense be recognized based on the fair value of the stock awards less estimated forfeitures.Restricted stock grants vest based upon the completion of a service period ("time-based grants") and/or the Company meeting certain established financial performance criteria ("performance-based grants").Time-based grants are valued according to the market price for ROIC’s common stock at the date of grant.For performance-based grants, the Company generally engages an independent appraisal company to determine the value of the shares at the date of grant, taking into account the underlying contingency risks associated with the performance criteria.It is the Company's policy to grant options with an exercise price equal to the quoted closing market price of stock on the grant date or the date immediately prior to the grant date.Awards of stock options and time-based grants stock are expensed as compensation ratably over the vesting period.Awards of performance-based grants are expensed as compensation under an accelerated method and are recognized in income regardless of the Company results against the performance criteria. -14- Derivatives The Company records all derivatives on the balance sheet at fair value.The accounting for changes in the fair value of derivatives depends on the intended use of the derivative, whether the Company has elected to designate a derivative in a hedging relationship and apply hedge accounting and whether the hedging relationship has satisfied the criteria necessary to apply hedge accounting.Derivatives designated and qualifying as a hedge of the exposure to changes in the fair value of an asset, liability, or firm commitment attributable to a particular risk, such as interest rate risk, are considered fair value hedges.Derivatives designated and qualifying as a hedge of the exposure to variability in expected future cash flows, or other types of forecasted transactions, are considered cash flow hedges.Hedge accounting generally provides for the matching of the timing of gain or loss recognition on the hedging instrument with the recognition of the changes in the fair value of the hedged asset or liability that are attributable to the hedged risk in a fair value hedge or the earnings effect of the hedged forecasted transactions in a cash flow hedge. Segment Reporting The Company operates in one industry segment, ownership of commercial real estate properties.The Company does not distinguish in property operations for purposes of measuring performance.The Company reassesses its conclusion that it has one reportable operating segment at least annually. 2. Real Estate Investments The following real estate investment transactions have occurred during the six months ended June 30, 2013. Property Acquisitions On February1, 2013, the Company acquired the property known as Diamond Bar Town Center located in Diamond Bar, California, within the Los Angeles metropolitan area, for a purchase price of approximately $27.4million.Diamond Bar Town Center is approximately 100,000 square feet and is anchored by a national grocer. The property was acquired with borrowings under the Company’s credit facility. On February6, 2013, the Company acquired the property known as Bernardo Heights Plaza in Rancho Bernardo, California, within the San Diego metropolitan area, for a purchase price of approximately $12.4million. Bernardo Heights Plaza is approximately 38,000 square feet and is anchored by Sprouts Farmers Market and Tuesday Morning. The property was acquired with cash of approximately $3.6 million and the assumption of an existing mortgage with a principal amount of approximately $8.9 million, and a fair value of approximately $9.7 million. On April15, 2013, the Company acquired the property known as Canyon Crossing Shopping Center located in Puyallup, Washington, within the Seattle metropolitan area, for a purchase price of approximately $35.0million.Canyon Crossing Shopping Center is approximately 121,000 square feet and is anchored by Safeway Supermarket. The property was acquired using borrowings under the Company’s credit facility. On April22, 2013, the Company acquired the property known as Diamond Hills Plaza located in Diamond Bar, California, within the Los Angeles metropolitan area, for a purchase price of approximately $48.0million.Diamond Hills Plaza is approximately 140,000 square feet and is anchored by an H Mart Supermarket and a Rite Aid. The property was acquired using borrowings under the Company’s credit facility. On June 27, 2013, the Company acquired the property known as Hawthorne Crossings located in San Diego, California, for a purchase price of approximately $41.5 million.Hawthorne Crossings is approximately 141,000 square feet and is anchored by Mitsuwa Marketplace, Ross Dress For Less and Staples.The property was acquired using borrowings under the Company’s credit facility. -15- On June 27, 2013, the Company acquired the property known as Granada Shopping Center located in Livermore, California, for a purchase price of approximately $17.5 million.Granada Shopping Center is approximately 69,000 square feet and is anchored by Lucky Supermarket.The property was acquired using borrowings under the Company’s credit facility. The financial information set forth below summarizes the Company's preliminary purchase price allocation for the properties acquired during the six months ended June 30, 2013. June 30, ASSETS Land $ Building and improvements Acquired lease intangible asset Deferred charges Assets acquired $ LIABILITIES Acquired lease intangible liability Mortgage notes assumed Liabilities assumed $ The Company assessed the fair value of the lease intangibles based on estimated cash flow projections that utilize appropriate discount rates and available market information. Such inputs are Level 3in the fair value hierarchy.See Note 8, “Fair Value of Financial Instruments,” for a discussion of the framework for measuring fair value. Pro Forma Financial Information The pro forma financial information set forth below is based upon the Company's historical consolidated statements of operations for the three and six months ended June 30, 2013 and 2012, adjusted to give effect of these transactions as if they had been completed at the beginning of 2012. The pro forma financial information is presented for informational purposes only and may not be indicative of what actual results of operations would have been had the transactions occurred at the beginning of each year, nor does it purport to represent the results of future operations. For the Three Months Ended For the Six Months Ended June 30, June 30, June 30, June 30, Statement of operations: Revenues $ Property operating and other expenses Depreciation and amortization Net income attributable to Retail Opportunity Investments Corp. $ The following table summarizes the operating results included in the Company's historical consolidated statement of operations for the three and six months ended June 30, 2013, for the properties acquired during the six months ended June 30, 2013. For the Three Months Ended For the Six Months Ended June 30, June 30, Statement of operations: Revenues $ $ Property operating and other expenses Depreciation and amortization Net income attributable to Retail Opportunity Investments Corp. $ $ -16- Mortgage Notes Receivable The Company holds a $10.0million second mortgage loan to the joint venture that owns the Crossroads Shopping Center.The Company owns a 49% equity interest in the joint venture.The interest rate on the loan is 8% per annum and the loan matures on September1, 2015, which is coterminous with the existing first mortgage. Additionally, during the six months ended June 30, 2013, the Company funded a $294,000 partner loan to the joint venture. Unconsolidated Joint Ventures At June 30, 2013 and December 31, 2012, investment in and advances to unconsolidated joint venture consisted of a 49% ownership of Crossroads Shopping Center of $15.6 million and $15.3 million, respectively. The Company has no material contractual capital contribution commitments to its joint venture. The Company has evaluated its investment in the joint venture and has concluded that the joint venture is not a VIE.The Company accounts for its investment in its unconsolidated joint ventures under the equity method of accounting since it exercises significant influence over, but does not control the unconsolidated joint venture.The other members in the unconsolidated joint venture have substantial participation rights in the financial decisions and operations of the unconsolidated joint venture. 3. Discontinued Operations On June 5, 2013, the Company sold the Nimbus Winery Shopping Center, a non-grocery anchored, non-core shopping center located in Rancho Cordova, California. The sales price of this property of approximately $6.3 million, less costs to sell, resulted in proceeds to the Company of approximately $5.6 million.Accordingly, the Company recorded a loss on sale of property of approximately $714,000 for the three and six months ended June 30, 2013, which has been included in discontinued operations.The carrying value of the property as of December 31, 2012 was approximately $6.3 million. 4. Mortgage Notes Payable and Credit Facilities ROIC does not hold any indebtedness.All debt is held directly or indirectly by the Operating Partnership; however, ROIC has guaranteed the Operating Partnership’s revolving credit facility, term loan, and carve-out guarantees on property-level debt. Mortgage Notes Payable The mortgage notes payable collateralized by respective properties and assignment of leases at June 30, 2013 and December31, 2012, respectively, were as follows: Property Maturity Date Interest Rate June 30, 2013 December31, 2012 Gateway Village I February2014 % Gateway Village II May 2014 % Euclid Plaza November 2014 % Country Club Gate January 2015 % Renaissance Towne Centre June 2015 % Gateway Village III July 2016 % Bernardo Heights July 2017 % — Santa Teresa Village February 2018 % $ $ Mortgage Premium Total mortgage notes payable $ $ Credit Facilities The Operating Partnership has a revolving credit facility (the "credit facility") with several banks.The credit facility provides for borrowings of up to $200.0million and contains an accordion feature, which allows the Operating Partnership to increase the facility amount up to an aggregate of $300.0 million subject to commitments and other conditions.The initial maturity date of the credit facility is August 29, 2016, subject to a one-year extension option, which may be exercised by the Operating Partnership upon satisfaction of certain conditions. -17- The Operating Partnership has a term loan agreement (the “term loan”) with several banks.The term loan provides for a loan of $200.0 million and contains an accordion feature, which allows the Operating Partnership to increase the facility amount up to an aggregate of $300.0million subject to commitments and other conditions.The maturity date of the term loan is August 29, 2017. The Company obtained investment grade credit ratings from Moody’s Investors Service (Baa2) and Standard & Poor’s Ratings Services (BBB-) credit agencies during the second quarter of 2013.Prior to receiving such investment grade ratings, borrowings under the credit facility and term loan agreements (collectively, the “loan agreements”) accrued interest on the outstanding principal amount at a rate equal to an applicable rate based on the consolidated leverage ratio of the Company and its subsidiaries, plus, as applicable, (i)a LIBOR rate determined by reference to the cost of funds for dollar deposits for the relevant period (the "Eurodollar Rate"), or (ii)a base rate determined by reference to the highest of (a)the federal funds rate plus 0.50%, (b)the rate of interest announced by KeyBank National Association as its "prime rate," and (c)the Eurodollar Rate plus 1.00% (the "Base Rate").Effective as of June 26, 2013, and in connection with receiving the investment grade credit ratings from two rating agencies, borrowings under the loan agreements bear interest on the outstanding principal amount at a rate equal to an applicable rate based on the credit rating level of the Company, plus, as applicable, (i)the Eurodollar Rate, or (ii)the Base Rate.Prior to June 26, 2013, the Operating Partnership was obligated to pay an unused fee of (a)0.35% of the undrawn balance if the total outstanding principal amount was less than 50% of the aggregate commitments or (b)0.25% if the total outstanding principal amount was greater than or equal to 50% of the aggregate commitments, and a fronting fee at a rate of 0.125% per year with respect to each letter of credit issued under the agreements.Subsequent to June 26, 2013, the Operating Partnership is obligated to pay a facility fee at a facility fee rate based on the credit rating level of the Company, and a fronting fee at a rate of 0.125% per year with respect to each letter of credit issued under the agreements.The agreements contain certain representations, financial and other covenants typical for these types of facilities.The Operating Partnership’s ability to borrow under the loan agreements is subject to its compliance with the covenants and other restrictions on an ongoing basis.The Operating Partnership was in compliance with such covenants at June 30, 2013. As of June 30, 2013, $200.0million and $105.1 million were outstanding under the term loan and credit facility, respectively.The average interest rate on both the term loan and the credit facility during the three and six months ended June 30, 2013 was 1.8%.The Company had $94.9million available to borrow under the credit facility at June 30, 2013.The Company had no available borrowings under the term loan. 5. Preferred Stock of ROIC ROIC is authorized to issue 50,000,000 shares of preferred stock with such designations, voting and other rights and preferences as may be determined from time to time by the board of directors.As of June 30, 2013 and December 31, 2012, there were no shares of preferred stock outstanding. 6. Common Stock and Warrants of ROIC On June23, 2011, ROIC entered into an ATM Equity OfferingSM Sales Agreement ("sales agreement") with Merrill Lynch, Pierce, Fenner & Smith Incorporated to sell shares of ROIC’s common stock par value $0.0001 per share, having aggregate sales proceeds of $50.0 million from time to time, through an "at the market" equity offering program under which Merrill Lynch, Pierce, Fenner & Smith Incorporated acts as sales (“agent”) and/or principal agent.During the six months ended June 30, 2013, ROIC did not sell any shares under the sales agreement. As of June 30, 2013, ROIC had sold since the inception of the plan a total of 3,183,245 shares under the sales agreement, which resulted in gross proceeds of approximately $39.3 million and commissions of approximately $687,600 paid to the agent. Simultaneously with the consummation of the IPO, the Sponsor purchased 8,000,000 Private Placement Warrants at a purchase price of $1.00 per warrant.The Private Placement Warrants were identical to the Public Warrants except that the Private Placement Warrants were exercisable on a cashless basis as long as they were still held by the Sponsor or its members, members of its members’ immediate family or their controlled affiliates.The purchase price of the Private Placement Warrants approximated the fair value of such warrants at the purchase date. -18- During the six months ended June 30, 2013, the Sponsor exercised the outstanding 8,000,000 Private Placement Warrants on a cashless basis pursuant to which ROIC issued 688,500 shares to the Sponsor. ROIC has the right to redeem all of the warrants it issued in the IPO, at a price of $0.01 per warrant upon 30days' notice while the warrants are exercisable, only in the event that the last sale price of the common stock is at least a specified price.The terms of the warrants are as follows: · The exercise price of the warrants is $12.00. · The expiration date of the warrants is October23, 2014. · The price at which ROIC’s common stock must trade before ROIC is able to redeem the warrants it issued in the IPO is $18.75. · To provide that a warrantholder's ability to exercise warrants is limited to ensure that such holder's "Beneficial Ownership" or "Constructive Ownership," each as defined in ROIC’s charter, does not exceed the restrictions contained in the charter limiting the ownership of shares of ROIC’s common stock. ROIC has reserved 53,400,000 shares for the exercise of the Public Warrants and the Private Placement Warrants, and issuance of shares under the ROIC’s 2009 Equity Incentive Plan (the "2009 Plan").During the three and six months ended June 30, 2013, the third-party warrant holders exercised a total of 5,408,496 and 18,364,281 Public Warrants, respectively, during the period, resulting in a total of $64.9 million and $220.4 million proceeds, respectively. Warrant Repurchase In May 2010, ROIC’s board of directors authorized a warrant repurchase program to repurchase up to a maximum of $40.0million of ROIC’s warrants.During the three months ended June 30, 2013, ROIC repurchased 3,734,000 warrants under the program in privately negotiated transactions for approximately $11.3 million.During the six months ended June 30, 2013, ROIC repurchased 11,484,000 warrants under the program in privately negotiated transactions for approximately $22.0 million, at a weighted average cost per warrant of approximately $1.91. As of June 30, 2013, 11,550,719 of the 41,400,000 original Public Warrants remain outstanding and no Private Placement Warrants are outstanding. 7. Stock Compensation for ROIC ROIC follows the FASB guidance related to stock compensation which establishes financial accounting and reporting standards for stock-based employee compensation plans, including all arrangements by which employees receive shares of stock or other equity instruments of the employer, or the employer incurs liabilities to employees in amounts based on the price of the employer's stock.The guidance also defines a fair value-based method of accounting for an employee stock option or similar equity instrument. In 2009, ROIC adopted the 2009 Plan.The 2009 Plan provides for grants of restricted common stock and stock option awards up to an aggregate of 7.5% of the issued and outstanding shares of ROIC’s common stock at the time of the award, subject to a ceiling of 4,000,000 shares. Restricted Stock During the six months ended June 30, 2013, ROIC awarded 218,500 shares of restricted common stock under the 2009 Plan, of which 86,250 shares are performance-based grants and the remainder of the shares are time based grants.The performance-based grants vest in three equal annual tranches, based on pre-defined market-specific performance criteria with vesting dates on January 1, 2014, 2015 and 2016. -19- A summary of the status of ROIC's non-vested restricted stock awards as of June 30, 2013, and changes during the six months ended June 30, 2013 are presented below: Shares Weighted Average Grant Date Fair Value Non-vested at December 31, 2012 $ Granted $ Vested ) $ Non-vested atJune 30, 2013 $ For the three months ended June 30, 2013 and 2012, the amounts charged to expenses for all stock-based compensation arrangements totaled approximately $750,000 and $858,000, respectively.The amounts charged to expenses for all stock-based compensation arrangements totaled approximately $1.3 million for the six months ended both June 30, 2013 and 2012. 8. Fair Value of Financial Instruments The Company follows the FASB guidance that defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.The guidance applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. The guidance emphasizes that fair value is a market-based measurement, not an entity-specific measurement.Therefore, a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability.As a basis for considering market participant assumptions in fair value measurements, the guidance establishes a fair value hierarchy that distinguishes between market participant assumptions based on market data obtained from sources independent of the reporting entity (observable inputs that are classified within Levels1 and 2 of the hierarchy) and the reporting entity's own assumptions about market participant assumptions (unobservable inputs classified within Level3 of the hierarchy). Level1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company has the ability to access.Level2 inputs are inputs other than quoted prices included in Level1 that are observable for the asset or liability, either directly or indirectly.Level2 inputs may include quoted prices for similar assets and liabilities in active markets, as well as inputs that are observable for the asset or liability (other than quoted prices), such as interest rates, foreign exchange rates, and yield curves that are observable at commonly quoted intervals.Level3 inputs are unobservable inputs for the asset or liability, which are typically based on an entity's own assumptions, as there is little, if any, related market activity.In instances where the determination of the fair value measurement is based on inputs from different levels of the fair value hierarchy, the level in the fair value hierarchy within which the entire fair value measurement falls is based on the lowest level input that is significant to the fair value measurement in its entirety.The Company's assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. The following disclosures of estimated fair value were determined by management, using available market information and appropriate valuation methodologies as discussed in Note1.Considerable judgment is necessary to interpret market data and develop estimated fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts realizable upon disposition of the financial instruments.The use of different market assumptions or estimation methodologies may have a material effect on the estimated fair value amounts. The carrying values of cash and cash equivalents, restricted cash, tenant and other receivables, deposits, prepaid expenses, other assets, accounts payable and accrued expenses are reasonable estimates of their fair values because of the short-term nature of these instruments. The carrying values of the credit facility and term loan are deemed to be at fair value since the outstanding debt is directly tied to monthly LIBOR contracts.Mortgage notes receivables were recorded at the actual purchase price.Mortgage notes payable were recorded at their fair value at the time they were assumed and are estimated to have a fair value of approximately $82.2 million with an interest rate range of 2.9% to 4.1% and the weighted average interest rate of 3.3% as of June 30, 2013. These fair value measurements fall within level 3 of the fair value hierarchy. -20- Derivative and Hedging Activities The Company's objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements.To accomplish this objective, the Company primarily uses interest rate swaps as part of its interest rate risk management strategy.Interest rate swaps designated as cash flow hedges involve the receipt of variable-rate amounts from a counterparty in exchange for the Company making fixed-rate payments over the life of the agreements without exchange of the underlying notional amount. The following is a summary of the terms of the Company’s interest rate swaps as of June 30, 2013: Swap Counterparty Notional Amount Effective Date Maturity Date Cash Settlement Date Wells Fargo Bank, N.A. $ 4/15/2011 4/15/2021 9/22/2014 PNC Bank, N.A. $ 7/1/2011 7/1/2018 12/1/2013 Bank of Montreal $ 4/2/2012 4/1/2019 12/1/2013 Wells Fargo Bank, N.A. $ 4/2/2012 4/2/2019 9/22/2014 Royal Bank of Canada $ 4/1/2013 4/3/2023 10/31/2014 The effective portion of changes in the fair value of the derivatives that are designated as cash flow hedges are being recorded in AOCI and will be subsequently reclassified into earnings during the period in which the hedged forecasted transaction affects earnings. The valuation of these instruments is determined using widely accepted valuation techniques including discounted cash flow analysis on the expected cash flows of the derivative.This analysis reflects the contractual terms of the derivative, including the period to maturity, and uses observable market-based inputs, including interest rate curves, and implied volatilities.The fair value of the interest rate swaps is determined using the market standard methodology of netting the discounted future fixed cash receipts (or payments) and the discounted expected variable cash payments (or receipts).The variable cash payments (or receipts) are based on an expectation of future interest rates (forward curves) derived from observable market interest rate curves. The Company incorporates credit valuation adjustments to appropriately reflect both its own non-performance risk and the respective counterparty's non-performance risk in the fair value measurements.In adjusting the fair value of its derivative contract for the effect of non-performance risk, the Company has considered the impact of netting and any applicable credit enhancements, such as collateral postings, thresholds, mutual puts, and guarantees. Although the Company has determined that the majority of the inputs used to value its derivatives fall within Level2 of the fair value hierarchy, the credit valuation adjustments associated with its derivatives utilize Level3 inputs, such as estimates of current credit spreads to evaluate the likelihood of default by itself and its counterparties.However, as of June 30, 2013, the Company has assessed the significance of the impact of the credit valuation adjustments on the overall valuation of its derivative position and has determined that the credit valuation adjustments are not significant to the overall valuation of its derivatives.As a result, the Company has determined that its derivative valuation in its entirety is classified in Level2 of the fair value hierarchy. The table below presents the Company's liabilities measured at fair value on a recurring basis, aggregated by the level in the fair value hierarchy within which those measurements fall. -21- Quoted Prices in Active Markets for Identical Assets and Liabilities (Level1) Significant Other Observable Inputs (Level2) Significant Unobservable Inputs (Level3) Total June 30, 2013: Assets Derivative financial instruments $
